Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 2, 17-19 are cancelled.
Claims 21-22 are newly added.
Claims 1, 3, 8-10, 12, 15, 20 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUMA et al (US Pub 2017/0090518) in view of Law (US Pub 2016/0241760).

With respect to claim 20, FUKUMA discloses a display device, (fig. 1; electronic apparatus 1) comprising: a body; (fig. 1; housing 50) a display screen disposed on the body (fig. 1; discloses display surface 50S is disposed on the housing 50) and comprising a first display area and a light transmitting area; (see fig. 2; discloses the display surface 50S comprises a display area corresponding to display 10 and light transmitting area corresponding to optical plate 22) and a second display area located between the display screen and a bottom surface of the body and aligned with the light transmitting area, (see fig. 2; discloses a second display panel 21 is located between the display 10 and the bottom surface 51 of the housing 50 and aligned with the optical plate 22) projections of the second display area and the light transmitting area on the display screen overlapping with each other, (see par 0040; discloses an optical plate 22 disposed between the display panel 21 and the backside of the principal surface 50A; fig. 2; discloses the display panel 21 and optical plate 22 overlapping each other) 
FUKUMA doesn’t expressly disclose an optical path structure and a light-receiving module disposed between the display screen and the second display area; 
In the same field of endeavor, Law discloses a display comprising one or more camera (see abstract;) wherein a light-receiving module (fig. 3; camera sensor 112) and an optical path structure (fig. 3; element 318) are located on the display surface (see par 0015; discloses  light rays 330 that emanate from or off of a target or object 328 may enter camera sensor assembly 300 through cover glass 320, pass through second fiber optic 314 and impinge on reflective coating 318);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by FUKUMA to integrate the camera within the display panels disclosed by Law in order to reduce the area taken by the imaging unit located outside the display; Upon modification of FUKUMA with Law to include camera and optical path structure on the surface of the second display area, the modified invention would disclosed an optical path structure and a light-receiving module disposed between the display screen and the second display area; 

Allowable Subject Matter
Claims 1, 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, FUKUMA discloses a display device, (fig. 1; electronic apparatus 1) comprising: a body; (fig. 1; housing 50) a display screen disposed on the body (fig. 1; discloses display surface 50S is disposed on the housing 50) and comprising a first display area and a light transmitting area; (see fig. 2; discloses the display surface 50S comprises a display area corresponding to display 10 and light transmitting area corresponding to optical plate 22) and a second display area located between the display screen and a bottom surface of the body and aligned with the light transmitting area, (see fig. 2; discloses a second display panel 21 is located between the display 10 and the bottom surface 51 of the housing 50 and aligned with the optical plate 22) projections of the second display area and the light transmitting area on the display screen overlapping with each other, (see par 0040; discloses an optical plate 22 disposed between the display panel 21 and the backside of the principal surface 50A; fig. 2; discloses the display panel 21 and optical plate 22 overlapping each other); 
However FUKUMA alone or in combination with other prior art of record fails to disclose an optical path structure and a light-receiving module disposed between the display screen and the second display area; wherein: the second display area does not emit light under a first state; the optical path structure reflects the light incident from the light transmitting area toward the light-receiving module; light emitted from the second display area passes through the optical path structure to reach the light transmitting area under a second state; and the image information on the second display area is displayed on the light transmitting area; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclose by FUKUMA to arrive at the claimed invention as the final result would have been unpredictable or would have rendered the primary reference in operable. Therefore claim 1 is allowed.
Claims 3-16 are allowed for being directly or indirectly dependent on allowed independent claim 1.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 is objected for dependent on claim 21. 
Response to Arguments
Applicant's arguments filed 20 have been fully considered but they are not persuasive and do not put the application in condition for allowance.	
With respect to claim 20, applicant’s representative argued that the FUKUMA and Law fails to disclose an optical path structure and a light-receiving module disposed between the display screen and the second display area; However examiner respectfully disagrees and maintains that the claimed invention is obvious over FUKUMA and Law.
FUKUMA discloses a device comprising a first display and a second display disposed below the first display (see fig. 2; first display 10; second display 21); 
Law discloses display with integrated camera system comprising light receiving module (fig. 3; element 112 ) and optical path structure (fig. 3; element 318) that is integrated on the display surface (see fig. 2;)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by FUKUMA to integrate the camera within the first display or the second display panel as disclosed by Law in order to reduce the area taken by the imaging unit located outside the display; 
Upon modification of FUKUMA with Law to include camera and optical path structure on the surface of the second display area, the modified invention would disclosed an optical path structure and a light-receiving module disposed between the display screen and the second display area; Hence the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/30/2022